Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. Contrary to applicant’s assertion, the loading arms of Kawasaki meet the broadest reasonable interpretation of a support unit. These loading arms support the process system. The applicant lists several advantages of the support unit of the instant invention, but the structure which provides these advantages is not present in claims 1-7, 10, and 14, which merely claim a support unit.
Applicant has not addressed the rejection of claim 9 over 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites a vent mast which is connected to the first pipe element “on either side of the one of the first cargo valve device and the first emergency shut down valve that is arranged closest to the floating or non-floating facility and to the second pipe element on either side of the one of the second cargo valve device and the second emergency shut down valve that is arranged closest to the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/052374 (Kawasaki) (Provided by applicant).
In Re claim 1 Kawasaki discloses a process system (4, 5) for transfer of a fluid between a floating or a non-floating facility (3) and a receiving structure (2) via a support unit (arm 14), the process system comprising: a first pipe element (4B) for transport of fluid on the support unit (Figure 1), a second pipe element (5B) for transport of fluid on the support unit (Figure 1), a first crossover pipe (7) that is fluidly connected to the first pipe element and the second pipe element, a second crossover pipe (6) that is connected to the second pipe element, a first valve device (7a) arranged in the first crossover pipe, a second valve device (6a) arranged in the second crossover pipe, a first cargo device (30) that is provided in the first pipe element, and a second cargo device (46) that is provided in the second pipe element.
In Re claim 2 Kawasaki discloses the first cargo device (30) being provided in the first pipe element between the connection points to the first and second crossover pipes (6, 7) and the second cargo device (46) being provided in the second pipe element between the connection points (6, 7) to the first and second crossover pipes.

In Re claim 6 Kawasaki discloses emergency shut down valves (15a, 43) provided in the first and second pipe element.
In Re claim 7 Kawasaki discloses the emergency shut down valve (15a) being provided in the first pipe element between the connection points to the first and second crossover pipes (6, 7) and the second emergency shut down valve (43) being provided in the second pipe element between the connection points (6, 7) to the first and second crossover pipes.
In Re claim 10 Kawasaki discloses the process system movably supported on the support unit (movable arm 14).
In Re claim 14 Kawasaki discloses the first and second pipe elements (4B, 5B) of the process system adapted to be connected to first and second transfer pipes (pipes elements shown connected to transfer pipes connected to structure 2 in Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of US PGPub 2003/0172991 (de Baan).
In Re claim 4 Kawasaki as applied to claims 1-3 above discloses all the limitations, but doesn’t disclose aerial hoses.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Kawasaki apparatus by using aerial hoses connected the first and second pipe elements, in order to transfer fluid between the vessel and the facility without subjecting the connecting pipes and hoses to exposure to the water.
In Re claim 5 Kawasaki in view of de Baan discloses all the limitations, but doesn’t disclose breakaway couplings.
The use of breakaway couplings to establish fluid connection between apparatuses at least one of which is subject to movement was old and well known in the art at the time the invention was made.
Therefore, it would have been obvious  to one of ordinary skill in the art at the effective filing date of the invention to use breakaway couplings to connect the aerial hoses to the pipe elements, in order to provide a mechanism to safely disconnect the hoses from the pipe elements in response to sudden motion of the vessel.
Allowable Subject Matter
Claims 8, 11, 12, 13, 15, and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753